Order entered March 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00068-CV

                  STEVEN SPIRITAS, INDIVIDUALLY AND AS
           TRUSTEE OF THE SPIRITAS SF 1999 TRUST, ET AL., Appellants

                                               V.

                    SUSAN DAVIDOFF, INDIVIDUALLY AND AS
                 TRUSTEE OF THE SPIRITAS SC 1999 TRUST, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-08326

                                           ORDER
       We GRANT appellants’ February 28, 2014 unopposed motion for an extension of time to

file a brief. Appellants shall file their brief on or before MARCH 20, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE